    

[camlogo.jpg]
INDEMNIFICATION AND WAIVER AGREEMENT


THIS INDEMNIFICATION AND WAIVER AGREEMENT (the “Agreement”) is effective as of
May 8, 2015, by and among Cameron International Corporation, a Delaware
corporation (the “Company” or “Cameron”), and Timothy J. Probert (the
“Indemnitee”).
WHEREAS, the Indemnitee has been asked to serve on the Board of Directors of
Cameron (the “Board”);
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving it in a directors of Cameron to
the fullest extent permitted by applicable law so that they will serve or
continue to serve as directors of Cameron free from undue concern that they will
not be so indemnified;
WHEREAS, the Indemnitee is willing to serve and continue to serve on the Board
on the condition that she be so indemnified; and
WHEREAS, to the extent permitted by law, this Agreement is a supplement to and
in furtherance of the provisions of the Restated Certificate of Incorporation of
the Company (the “Certificate”) and the provisions of the Bylaws of the Company
(the “Bylaws”) or resolutions adopted pursuant thereto, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of the Indemnitee
thereunder;
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
Section 1.Services by the Indemnitee. The Indemnitee agrees to serve at the
request of Cameron as a director of Cameron (including, without limitation,
service on one or more committees of the Board). Notwithstanding the foregoing,
the Indemnitee may at any time and for any reason resign from any such position.
Section 2.    Indemnification - General. The Company shall indemnify, and
advance Expenses (as hereinafter defined) to, the Indemnitee (i) as provided in
this Agreement and (ii) to the fullest extent permitted by applicable law in
effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit. The rights of the Indemnitee provided under
the preceding sentence shall include, but shall not be limited to, the rights
set forth in the other Sections of this Agreement. The Company expressly
acknowledges and agrees that its indemnification obligation hereunder could
involve indemnification for Indemnitee negligence or under theories of strict
liability.

1

--------------------------------------------------------------------------------



Section 3.    Advancement of Expenses. (a) The Company shall advance all
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding (as hereinafter defined), within 10 days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such advance
or advances from time to time, whether prior to or after the final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by or on behalf of the Indemnitee. All amounts advanced to the
Indemnitee by the Company pursuant to this Section 3 shall be without interest.
The Company shall make all advances pursuant to this Section 3 without regard to
the financial ability of the Indemnitee to make repayment, without bond or other
security and without regard to the prospect of whether the Indemnitee may
ultimately be found to be entitled to indemnification under the provisions of
this Agreement.
(b)    The Indemnitee hereby expressly undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined by a final,
non-appealable adjudication or arbitration decision that the Indemnitee is not
entitled to be indemnified against such Expenses. Any required reimbursement of
Expenses by the Indemnitee shall be made by the Indemnitee to the Company within
30 days following the entry of the final, non-appealable adjudication or
arbitration decision pursuant to which it is determined that the Indemnitee is
not entitled to be indemnified against such Expenses.
Section 4.    Indemnification In Proceedings Other Than Proceedings by or in the
Right of the Company. The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of her status as a
director of Cameron, she is, or is threatened to be made, a party to or
participant in any threatened, pending or completed Proceeding, other than a
Proceeding by or in the right of the Company. Pursuant to this Section 4, the
Company shall indemnify the Indemnitee against Expenses, judgments, penalties,
fines and amounts paid in settlement (as and to the extent permitted hereunder)
actually and reasonably incurred by her or on her behalf in connection with such
Proceeding or any claim, issue or matter therein, if she acted in good faith and
in a manner she reasonably believed to be in, and/or not opposed to, the best
interests of the Company as a director of Cameron, and, with respect to any
criminal Proceeding, if she also had no reasonable cause to believe her conduct
was unlawful.
Section 5.    Proceedings by or in the Right of the Company. The Indemnitee
shall be entitled to the rights of indemnification provided in this Section 5
if, by reason of her status as a director of Cameron, she is, or is threatened
to be made, a party to or participant in any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 5, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by her or on her
behalf in connection with such Proceeding if she acted in good faith and in a
manner she reasonably believed to be in, or not opposed to the best interests of
the Company. Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company or if applicable law prohibits such indemnification, provided,
however, that if applicable law so permits, indemnification against Expenses
shall nevertheless be made by the Company in such event if and to the extent
that the court in which such Proceeding shall have been brought or is pending,
shall so determine.

2

--------------------------------------------------------------------------------



Section 6.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. (a) Notwithstanding any provision herein to the contrary, and in
addition to the Indemnitee’s rights under Section 3, 4 and 5 hereof, to the
extent that the Indemnitee is, by reason of her status as a director of Cameron,
a party to and is successful, on the merits or otherwise, in any Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by her or on her behalf in connection therewith. If the
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee against all Expenses actually incurred by her or on her behalf in
connection with each such claim, issue or matter as to which the Indemnitee is
successful, on the merits or otherwise. For purposes of this Section 6(a), the
term “successful, on the merits or otherwise,” shall include, but shall not be
limited to, (i) the termination of any claim, issue or matter in a Proceeding by
withdrawal or dismissal, with or without prejudice, (ii) termination of any
claim, issue or matter in a Proceeding by any other means without any express
finding of liability or guilt against the Indemnitee, with or without prejudice,
(iii) the expiration of 120 days after the making of a claim or threat of a
Proceeding without the institution of the same and without any promise or
payment made to induce a settlement or (iv) the settlement of any claim, issue
or matter in a Proceeding pursuant to which the Indemnitee pays less than
$200,000. The provisions of this Section 6(a) are subject to Section 6(b) below.
(b)    In no event shall the Indemnitee be entitled to indemnification under
Section 6(a) above with respect to a claim, issue or matter to the extent
applicable law prohibits such indemnification.
Section 1.    Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of her status as a director of Cameron, a witness in any Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually incurred by
or on behalf of the Indemnitee in connection therewith.
Section 2.    Procedure for Determination of Entitlement to Indemnification. (a)
To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Secretary of the Company a written request therefor, along with such
documentation and information as is reasonably available to the Indemnitee and
reasonably necessary to determine whether and to what extent the Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
the Indemnitee has requested indemnification.
(b) Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(d), in a written opinion to the Board (which opinion may be a “more likely
than not” opinion), a copy of which shall be delivered to the Indemnitee. If it
is so determined

3

--------------------------------------------------------------------------------



that the Indemnitee is entitled to indemnification, the Company shall make
payment to the Indemnitee within 10 days after such determination. The
Indemnitee shall cooperate with the Person or Persons making such determination
with respect to the Indemnitee’s entitlement to indemnification, including
providing to such Person or Persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination. Subject to the provisions of Section 10 hereof,
any costs or expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Indemnitee in so cooperating with the Person or Persons making
such determination shall be borne by the Company, and the Company hereby agrees
to indemnify and hold the Indemnitee harmless therefrom.
(c) Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(c), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.
(d) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(a) or (b) hereof, the
Independent Counsel shall be selected as provided in this Section 8(c). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising her of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld). If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(a) or (b) hereof, and (ii) within 20 days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, no Independent Counsel shall have been
selected, either the Company or the Indemnitee may petition the appropriate
court of the State (as hereafter defined) or other court of competent
jurisdiction for the appointment as Independent Counsel of a Person selected by
such court or by such other Person as such court shall designate. The Company
shall pay any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant to
Section 8(a) or (b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 8(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section
10(a)(iv) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
Section 3.    Presumptions and Effect of Certain Proceedings; Construction of
Certain Phrases. (a) In making a determination with respect to whether the
Indemnitee is entitled to indemnification hereunder, the reviewing party making
such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement if the Indemnitee has submitted a request
for indemnification in accordance with Section 8(a) of this Agreement, and
anyone seeking

4

--------------------------------------------------------------------------------



to overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.
(a)    Subject to the terms of Section 16 below, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
she reasonably believed to be in or not opposed to the best interests of the
Company, or with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that her conduct was unlawful.
(a)    For purposes of any determination of the Indemnitee’s entitlement to
indemnification under this Agreement, the Indemnitee shall be deemed to have
acted in good faith and in a manner she reasonably believed to be in or not
opposed to the best interests of the Company, or with respect to a criminal
Proceeding, to have also had no reasonable cause to believe her conduct was
unlawful, if the Indemnitee’s action is based on the records or books of account
of the Company, including financial statements, or on information supplied to
the Indemnitee by the officers of the Company in the course of their duties, or
on the advice of legal or financial counsel for the Company or the Board (or any
committee thereof), or on information or records given or reports made by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or the Board (or any committee thereof). The provisions
of this Section 9(c) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed or found to have
met the applicable standard of conduct set forth in this Agreement. In addition,
the knowledge and/or actions, or failure to act, of any other director, trustee,
partner, managing member, fiduciary, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 9(c) are satisfied, it shall in any event be presumed that the
Indemnitee has acted in good faith and in a manner she reasonably believed to be
in, or not opposed to, the best interests of the Company and, with respect to a
criminal Proceeding, that she also had no reasonable cause to believe her
conduct was unlawful. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.
(b)    For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to an employee benefit
plan.
Section 4.    Remedies of the Indemnitee. (a) In the event that (i) a
determination is made pursuant to Section 8 of this Agreement that the
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3 of this
Agreement, (iii) the determination of entitlement to indemnification is to be
made by the Board pursuant to Section 8 of this Agreement and such determination
shall not have been made and delivered to the Indemnitee in writing within
twenty (20) days after receipt by the Company of the request for
indemnification, (iv) the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8 of this Agreement and such
determination shall not have been made in a written opinion to the Board and a
copy delivered to the Indemnitee within

5

--------------------------------------------------------------------------------



forty-five (45) days after receipt by the Company of the request for
indemnification, (v) payment of indemnification is not made pursuant to Section
7 of this Agreement within 10 days after receipt by the Company of a written
request therefor or (vi) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, the Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of her entitlement to such
indemnification or advancement of Expenses. Alternatively, the Indemnitee, at
her sole option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association. The
Indemnitee shall commence such Proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which the Indemnitee first has
the right to commence such Proceeding pursuant to this Section 10(a); provided,
however, that the foregoing clause shall not apply in respect of a Proceeding
brought by the Indemnitee to enforce his rights under Section 5 of this
Agreement.
(a)    In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification. If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
(b)    If a determination is made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 10, absent
(i) a misstatement by the Indemnitee of a material fact, or an omission by the
Indemnitee of a material fact necessary to make the Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
(c)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.
(d)    In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce her rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually incurred by her in such judicial
adjudication or arbitration, unless the court or arbitrator determines that each
of the Indemnitee’s

6

--------------------------------------------------------------------------------



claims in such Proceeding were made in bad faith or were frivolous. In the event
that a Proceeding is commenced by or in the right of the Company against the
Indemnitee to enforce or interpret any of the terms of this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by her in such Proceeding (including with respect to any counter-claims
or cross-claims made by the Indemnitee against the Company in such Proceeding),
unless the court or arbitrator determines that each of the Indemnitee’s material
defenses in such Proceeding were made in bad faith or were frivolous.
(e)    Any judicial adjudication or arbitration determined under this Section 10
shall be final and binding on the parties.
Section 5.    Defense of Certain Proceedings. In the event the Company shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which the Company is a co-defendant with the Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Indemnitee shall nevertheless
be entitled to employ or continue to employ her own counsel in such Proceeding.
Employment of such counsel by the Indemnitee shall be at the cost and expense of
the Company unless and until the Company shall have demonstrated to the
reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel that
there is complete identity of issues and defenses and no conflict of interest
between the Company and the Indemnitee in such Proceeding, after which time
further employment of such counsel by the Indemnitee shall be at the cost and
expense of the Indemnitee. In all events, if the Company shall not, in fact,
have timely employed counsel to assume the defense of such Proceeding, then the
fees and Expenses of the Indemnitee’s counsel shall be at the cost and expense
of the Company.
Section 6.    Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding, or any claim therein, brought or made by the
Indemnitee against:
(i)     the Company, except for (x) any claim or Proceeding in respect of this
Agreement and/or the Indemnitee’s rights hereunder, (y) any claim or Proceeding
to establish or enforce a right to indemnification under any statute or law and
(z) any counter-claim or cross‑claim brought or made by her against the Company
in any Proceeding brought by or in the right of the Company against her; or
(ii)     any other Person, except for Proceedings or claims approved by the
Board.
Section 7.    Contribution. (a) If, with respect to any Proceeding, the
indemnification provided for in this Agreement is held by a court of competent
jurisdiction to be unavailable to the Indemnitee for any reason other than that
the Indemnitee did not act in good faith and in a manner she reasonably believed
to be in, or not opposed to, the best interests of the Company or, with respect
to a criminal Proceeding, that the Indemnitee had reasonable cause to believe
her conduct was

7

--------------------------------------------------------------------------------



unlawful, the Company shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually incurred by the
Indemnitee or on her behalf in connection with such Proceeding or any claim,
issue or matter therein in such proportion as is appropriate to reflect the
relative benefits received by the Indemnitee and the relative fault of the
Indemnitee versus the other defendants or participants in connection with the
action or inaction which resulted in such Expenses, judgments, penalties, fines
and amounts paid in settlement, as well as any other relevant equitable
considerations.
(a)    The Company and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 13(a)
above.
(b)    No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
Section 8.    Officer and Director Liability Insurance. (a) The Company shall
use all commercially reasonable efforts to obtain and maintain in effect during
the entire period for which the Company is obligated to indemnify the Indemnitee
under this Agreement, one or more policies of insurance with reputable insurance
companies to provide the directors and officers of the Company with coverage for
losses from wrongful acts and omissions and to ensure the Company’s performance
of its indemnification obligations under this Agreement. In all such insurance
policies, the Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee with the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors and officers. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that the Indemnitee is covered
by such insurance maintained by a subsidiary of the Company.
(a)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.
(b)    In the event that the Company is a named insured under any policy or
policies of insurance referenced in either Section 14(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims or
Proceedings that may be covered by such policy or policies of insurance and in
which the Indemnitee has or may incur Expenses, judgments, penalties, fines or
amounts paid in settlement without the prior written consent of the Indemnitee.
Section 9.    Security. Upon reasonable request by the Indemnitee, the Company
shall provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral. Any such security, once provided to

8

--------------------------------------------------------------------------------



the Indemnitee, may not be revoked or released without the prior written consent
of the Indemnitee, which consent shall be unreasonably withheld.
Section 10.    Settlement of Claims. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, which consent
shall not be unreasonably withheld.
Section 11.    Duration of Agreement. This Agreement shall be unaffected by the
termination of the Indemnitee as a director of Cameron and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of her status as a director of Cameron, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto, whether or not she is acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.
Section 12.    Remedies of the Company. The Company hereby covenants and agrees
to submit any and all disputes relating to this Agreement that the parties are
unable to resolve between themselves to binding arbitration pursuant to the
rules of the American Arbitration Association and waives all rights to judicial
adjudication of any matter or dispute relating to this Agreement except where
judicial adjudication is requested or required by the Indemnitee.
Section 13.    Covenant Not to Sue, Limitation of Actions and Release of Claims.
No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Company (or any of its subsidiaries) against the Indemnitee,
her spouse, heirs, executors, personal representatives or administrators after
the expiration of two (2) years from the date on which the status of the
Indemnitee as a director of Cameron is terminated (for any reason), and any
claim or cause of action of the Company (or any of its subsidiaries) shall be
extinguished and deemed released unless asserted by filing of a legal action
within such two-year period; provided, however, that the foregoing shall not
apply to any action or cause of action brought or asserted by the Company
pursuant to or in respect of this Agreement and shall not constitute a waiver or
release of any of the Company’s rights under this Agreement.
Section 14.    Limitation of Liability. Notwithstanding any other provision of
this Agreement, neither party shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.
Section 15.    Subrogation. In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights,

9

--------------------------------------------------------------------------------



including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.
Section 16.    No Multiple Recovery. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
Section 17.    Definitions. For purposes of this Agreement:
(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control with such
Person. For purposes hereof, “control” (including, with correlative meaning, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, by contract or otherwise.
(b)    “Change of Control” shall mean a change in control of the Company
occurring after the date of this Agreement of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement. Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) approval by the shareholders of the Company of a
liquidation or dissolution of the Company.
(c)    “Company” means Cameron International Corporation, a Delaware
corporation.
(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
(e)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

10

--------------------------------------------------------------------------------



(f)    “Expenses” shall include all reasonable: attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
(g)    “Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
(h)    “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
(i)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative.
(j)    “State” means the State of Texas.
Section 18.    Non-Exclusivity. The Indemnitee’s rights of indemnification and
to receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of directors, constitutional documents of any
employee benefit plan or otherwise.
Section 19.    Remedies Not Exclusive. No right or remedy herein conferred upon
the Indemnitee is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative of and in addition to the rights
and remedies given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.
Section 20.    Changes in Law. In the event that a change in applicable law
after the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such change.
In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, narrows or otherwise reduces the
right or ability of a Delaware corporation to indemnify a member of its board of
directors or an officer, such change shall have

11

--------------------------------------------------------------------------------



no effect on this Agreement or any of the Indemnitee’s rights hereunder, except
and only to the extent required by law.
Section 21.    Interpretation of Agreement. The Company and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law.
Section 22.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
Section 23.    Governing Law; Jurisdiction and Venue; Specific Performance.
(a)    The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
(b)    ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED
SOLELY BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS COUNTY IN
THE STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT: (i) GENERALLY AND
UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW
ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE
OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR
REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR
PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS,
ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON‑GOVERNMENTAL, OR
CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR

12

--------------------------------------------------------------------------------



ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS
ON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT.
(c)    The Company acknowledges that the Indemnitee may, as a result of the
Company’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law. Consequently,
the Company agrees that the Indemnitee shall be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that: (i) the terms of this Section 30(c) are fair, reasonable
and necessary to protect the legitimate interests of the Indemnitee; (ii) this
waiver is a material inducement to the Indemnitee to serve as a director of
Cameron; and (iii) the Indemnitee relied upon this waiver in entering into this
Agreement and will continue to rely on this waiver in its future dealings with
the Company. The Company represents and warrants that it has reviewed this
provision with its legal counsel, and that it has knowingly and voluntarily
waived its rights referenced in this Section 30 following consultation with such
legal counsel.
Section 24.    Nondisclosure of Payments. Except as expressly required by
Federal securities laws, the Company shall not disclose any payments under this
Agreement without the prior written consent of the Indemnitee. Any payments to
the Indemnitee that must be disclosed shall, unless otherwise required by law,
be described only in the Company proxy or information statements relating to
special and/or annual meetings of the Company’s shareholders, and the Company
shall afford the Indemnitee a reasonable opportunity to review all such
disclosures and, if requested by the Indemnitee, to explain in such statement
any mitigating circumstances regarding the events reported.
Section 25.    Notice by the Indemnitee. The Indemnitee agrees to promptly
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder.
Section 26.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed: (i) if to the Company: Cameron International
Corporation, 1333 West Loop South, Suite 1700, Houston, Texas 77027, Attention:
Chief Executive Officer; and (ii) if to

13

--------------------------------------------------------------------------------



any other party hereto, including the Indemnitee, to the address of such party
set forth on the signature page hereof; or to such other address as may have
been furnished by any party to the other(s).
Section 27.    Modification and Waiver. No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in her role as a director of Cameron prior to such
supplement, modification or amendment. No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of the Company and the Indemnitee. No waiver of any provision of
this Agreement shall be deemed or shall constitute a wavier of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
Section 28.    Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
Section 29.    Identical Counterparts. This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
INDEMNITEE                    CAMERON INTERNATIONAL
CORPORATION




        
Name: Timothy J. Probert
Name: Jack B. Moore
Title: Member of the Board of Directors
Title: Chairman and
      Chief Executive Officer
Address:


Address: 1333 West Loop South,
   Suite 1700
   Houston, Texas 77027




14